Exhibit 10.1

EMPLOYMENT AGREEMENT

 

AGREEMENT between MONY LIFE INSURANCE COMPANY, a company organized under the
laws of the State of New York (the “Company”), and              (the
“Executive”), dated as of             , 200     (the “Agreement Date”).

 

The Company and the Executive agree as follows:

 

  1.   OPERATION AND TERM OF AGREEMENT

 

This Agreement shall be effective as of the Agreement Date and shall continue
until the Expiration Date. The Expiration Date shall initially be December 31,
200_, but commencing on that date, and each December 31 thereafter, the
Expiration Date shall automatically be extended by one additional year unless,
not later than September 30, the Company gives notice to the Executive that it
will not extend the Expiration Date.

 

  2.   CERTAIN DEFINITIONS

 

  (A)   Period of Employment. Commences on the Agreement Date and ends on the
Expiration Date or the Termination Date, whichever is earlier.

 

  (B)   Contract Term. Commences on the Agreement Date and ends on the
Expiration Date.

 

  (C)   Termination Date. The date which the Executive’s employment with the
Company ceases.

 

  3.   EXECUTIVE’S RESPONSIBILITIES

 

  (A)   Position, Duties, Responsibilities. The Executive shall serve in the
position of             , and shall discharge those duties assigned to him from
time to time by [the Company’s President].

 

  (B)   Best Efforts. The Executive shall devote his full time, best efforts,
and undivided attention to the Company’s affairs, except for reasonable
vacations or illness or incapacity. Performance objectives have been established
by the Chief Executive Officer for the Company. The Executive agrees to work
diligently to help the Company achieve such performance objectives. The
Executive shall perform his duties with that degree of care and skill expected
of executives of similar rank at companies of comparable size and complexity.



--------------------------------------------------------------------------------

  4.   RESTRICTIVE COVENANTS

 

  (A)   Non-competition. During the Period of Employment and for the six-month
period immediately following, the Executive shall not, directly or indirectly,
in any capacity, engage in any business which is substantially competitive with
any business then actively conducted by the Company, and the Executive shall not
consult with or advise any such competitive business or otherwise, directly or
indirectly, engage in any activity which is substantially competitive with or in
any way adversely affects any activity of the Company.

 

  (B)   Nondisclosure. The Executive shall not make use of, disclose, divulge,
or make accessible to any third party any information of a confidential nature
about the Company known to the Executive in the course of his employment until
such information has come into the public domain.

 

  (C)   Specific Performance and Injunctive Relief. The Executive agrees that
the Company will suffer irreparable injury if the provisions of this Section 4
are not honored, that damages resulting from such injury will be incapable of
being precisely measured, and that the Company will not have any adequate remedy
at law to redress the harm which such violation shall cause. Accordingly, the
Executive agrees that the Company shall have the rights and remedies of specific
performance and injunctive relief, in addition to any other rights or remedies
that may be available at law or in equity, in respect of any failure, or
threatened failure, on the part of the Executive to comply with the provisions
of this Section 4, including, but not limited to, temporary restraining orders
and temporary injunctions to restrain any violation or threatened violation of
this Agreement by the Executive.

 

  5.   COMPENSATION, PERQUISITES AND EMPLOYEE BENEFITS

 

  (A)   Base Compensation. The Executive shall receive annual base compensation,
at a rate not less than the rate in effect on the Agreement Date, which shall be
adjusted thereafter in accordance with the Company’s regular administrative
practices generally applicable to officers of his rank at the Company.

 

  (B)   Incentive Compensation. The Executive shall be a participant in the
Company’s Annual Incentive Compensation Plan and Long Term Performance Plan (the
“Incentive Plans”), as in effect on the Agreement Date and with such changes or
other incentive compensation plans as may from time to time be adopted in
accordance with the Company’s practices. The Executive shall be entitled to
participate in other incentive

 

2



--------------------------------------------------------------------------------

 

compensation plans generally available to officers of his rank at the Company.

 

  (C)   Perquisites. During the Period of Employment, the Executive shall be
entitled to perquisites and fringe benefits generally available to officers of
his rank at the Company.

 

  (D)   Employee Benefits. The Executive shall be entitled to all employee
benefit plans and programs in effect for officers of his rank at the Company on
the Agreement Date (“Benefit Plans”), with such changes as may from time to time
be made in accordance with the Company’s practices. The Executive shall be
entitled to participate in any employee benefit plans and programs generally
available to officers of his rank at the Company.

 

  6.   DEATH

 

If the Executive should die during the Period of Employment, his employment
shall be deemed to have ceased on the last day of the month in which death shall
have occurred.

 

  7.   TERMINATION

 

  (A)   Cause. The Company shall have the right at any time to terminate the
Executive’s employment with the Company. The termination shall be deemed to be
for “Cause” only if such termination shall be the result of:

 

  (i)   the conviction of the Executive upon a charge of any crime involving
moral turpitude;

 

  (ii)   the commission by the Executive of any act of fraud, misrepresentation,
or dishonesty;

 

  (iii)   a failure by the Executive during the Period of Employment (except by
reason of incapacity due to illness or accident) to comply with the provisions
of this Agreement relating to the time and best efforts to be devoted by the
Executive to the affairs of the Company, or to materially meet the performance
objectives and expectations referred to in Section 3(B) above;

 

  (iv)   the Executive’s misconduct or negligence in performing his duties at
the Company; or

 

  (v)   the Executive’s engaging in activities which place the Executive in
direct or indirect conflict with the Company.

 

3



--------------------------------------------------------------------------------

  (B)   Good Reason. The Executive shall have the right at any time to terminate
the Executive’s employment with the Company. The termination shall be deemed to
be for “Good Reason” only if such termination shall be the result of:

 

  (i)   a material reduction in the Executive’s annual base compensation in
effect on the Agreement Date or as such level may be increased from time to
time; or the failure by the Company to continue the Executive’s participation in
the Incentive Plans and Benefit Plans as provided in Section 5; provided that
Good Reason shall not include a reduction in annual base compensation or in the
benefits under the Incentive Plans or the Benefit Plans that is the result of
(a) a program of reduction that is generally applicable to officers of the
Company or to participants in such plans or (b) any discretionary determination
permitted under the terms of the Incentive Plans or the Benefit Plans; or

 

  (ii)   a material adverse alteration in the Executive’s position, powers,
authority, duties, or responsibilities, or removal, during the Period of
Employment, of the Executive from the office he held as of the Agreement Date.

 

  (C)   Termination Procedure; Arbitration

 

  (1)   Notice. (a) Notice of termination shall be provided in writing by the
Company or the Executive, as applicable, and shall specify the date as of which
the Executive’s employment shall be deemed to have ceased, which date shall in
no event be earlier than 60 days or later than 90 days from the date of such
notice.

 

(b) In the event that the Company elects to terminate the Executive’s employment
for cause, the notice shall also state that the Executive was guilty of conduct
set forth in Section 7(A), with the particulars thereof specified in reasonable
detail.

 

(c) In the event that the Executive elects to terminate his employment for Good
Reason, the notice shall also specify the reason for such termination, as set
forth in Section 7(B), with the particulars thereof specified in reasonable
detail, and shall be given, except in the case of a continuing breach, within 10
days after the most recent event giving rise to Good Reason.

 

  (2)   Cure. In the case of the Executive’s allegation of Good Reason, the
Company shall be given the opportunity to cure within 30 days

 

4



--------------------------------------------------------------------------------

 

from its receipt of the notice, or take all reasonable steps to that end during
such 30-day period and thereafter.

 

  (3)   Arbitration. The Company and the Executive will submit to arbitration in
accordance with the rules of the American Arbitration Association before a
tribunal located in New York City, within three months of the time it arises,
any controversy, claim or disagreement arising out of or concerning the
interpretation, application, or enforcement of this Agreement.

 

The decision and award of the arbitrator is intended to be final and binding
between the parties and shall be enforceable in any court of competent
jurisdiction. The parties agree that, upon the issuance of an arbitrator’s
decision and award, judgment in any court of competent jurisdiction shall be
rendered on the award and entered to as to enforce its provision.

 

  8.   CONSEQUENCES OF TERMINATION

 

  (A)   Termination by the Company Other Than for Cause or by the Executive for
Good Reason. In the event of a termination by the Company of the Executive’s
employment or non-renewal of this Agreement under Section 1, above, in either
case other than for Cause, or by the Executive for Good Reason, the Company
shall, as liquidated damages, pay to the Executive and provide him, in lieu of
all other rights, remedies, damages and relief to which he might otherwise be
entitled, with the benefits described below:

 

  (1)   Severance. A lump-sum payment in an amount equal to annual base
compensation in effect on the Termination Date. This amount shall be reduced by
any severance payments made to the Executive under any other employment contract
or severance agreement with the Company.

 

  (2)   Incentive Compensation. The Executive shall receive as additional
severance: (a) any incentive compensation earned with respect to the calendar
year immediately preceding the Termination Date but not yet paid; and (b)
incentive compensation with respect to the calendar year in which the
Termination Date shall occur, in both cases in an amount determined by the Chief
Executive Officer (which shall not be less than 50% of the Executive’s base
compensation in each case).

 

  (3)   Perquisites. At the discretion of the Chief Executive Officer, the
Executive may receive as additional severance the value of the perquisites to
which the Executive is entitled under 5(C) above

 

5



--------------------------------------------------------------------------------

 

immediately before the Termination Date and such other items (such as personal
computers) as the Chief Executive Officer shall determine. The Company shall
provide the reasonable cost of shipping personal files and other personal
property of the Executive to the location designated by the Executive.

 

  (4)   Split Dollar Policy. The Company shall keep in effect, for the life of
the Executive, the split-dollar life insurance policy maintained for the
Executive immediately prior to the Termination Date. The Company and the
Executive shall retain their respective obligations to pay premiums in
accordance with the terms of the policy.

 

  (5)   Automobile. If the Executive has a Company-furnished automobile, the
Company shall deliver title to such automobile to the Executive at no additional
cost to the Executive. At the Company’s election, the Company may elect to
continue lease payments to the end of the lease term on the automobile before
delivering title to the Executive.

 

  (6)   Outplacement Services. The Company shall provide outplacement services
for up to one year for the Executive with a nationally recognized outplacement
firm.

 

  (B)   Termination by the Company for Cause of by the Executive Other Than for
Good Reason. In the event of a termination by the Company of the Executive’s
employment for Cause or by the Executive other than for Good Reason, the
Executive shall be entitled only to the compensation and benefits required by
law upon termination of employment.

 

Time of Payment. All lump-sum payments to be made by the Company under this
Section 8 shall be made within five days after the Termination Date.

 

  9.   WITHHOLDING

 

All payments shall be subject to the withholding of such amounts, if any,
relating to tax, excise tax, and other payroll deductions as the Company may
determine it should withhold.

 

  10.   INDEMNIFICATION AND INSURANCE; LEGAL EXPENSES

 

  (A)   Indemnification and Insurance. The Company will indemnify the Executive
(including payment of expenses in advance of final disposition of the
proceeding) to the fullest extent permitted by the laws of the State of New York
and the Charter and By-Laws of the Company; and the Executive shall be entitled
to the protection of any insurance policies the

 

6



--------------------------------------------------------------------------------

 

Company may elect to maintain for the benefit of its directors and officers,
against all costs, charges, and expenses whatsoever incurred by him in
connection with any action, suit, or proceeding to which he may be made a party
by reason of his being or having been a director, officer or employee of the
Company or any of its subsidiaries or affiliates or his serving or having served
any other enterprise as a director, officer or employee at the request of the
Company.

 

  (B)   Legal Expenses. In the event of any arbitration between the Company and
the Executive with respect to the subject matter of this Agreement, the Company
shall reimburse the Executive, should the Executive prevail, for all of his
reasonable costs and expenses relating to such arbitration including, without
limitation, reasonable attorneys’ fees and expenses. In no event shall the
Executive be required to reimburse the Company for any of the costs or expenses
relating to such arbitration.

 

  11.   NOTICES

 

All notices and other communications shall be in writing and shall be
sufficiently given when mailed in the continental United States by registered or
certified mail or personally delivered to the party entitled thereto at the
address stated below or to such changed address as the addressee may have given
by a similar notice:

 

To the Company:

 

To the Executive:

 

Attention:

 

with an additional copy to the Executive at his last-known home address.

 

  12.   NON-SOLICITATION, NON-HIRE

 

For one year following the Termination Date, the Executive will not directly or
indirectly solicit or other induce any person employed by the Company (or
affiliated with the Company as a field underwriter) to terminate his employment
with the Company, nor will he hire a current Company employee or field
underwriter.

 

  13.   GENERAL PROVISIONS

 

  (A)   Other Existing Rights. Except as specifically set forth in this
Agreement, this Agreement shall not supersede any right of the Executive to
compensation or benefits under any other agreement relating to terms of
employment or under any other plan, program, or practice of the Company existing
as of the Termination Date. Any compensation or benefits

 

7



--------------------------------------------------------------------------------

 

thereunder shall be paid to the Executive in accordance with the terms thereof
without limitation by this Agreement.

 

  (B)   Limitation. This Agreement shall not confer any right or impose any
obligation on the Executive to continue in the employ of the Company, or limit
the right of the Company or the Executive to terminate his employment.

 

  (C)   Assignment of Interest. No right to or interest in any payments shall be
assignable by the Executive.

 

  (D)   Amendment, Modification and Waiver. This Agreement may not be amended,
modified, or waived unless such amendment, modification, or waiver is agreed to
in writing signed by the Executive and by a duly authorized Company officer.

 

  (E)   Enforceability. If any provision of this Agreement shall be determined
to be invalid or unenforceable by a court of competent jurisdiction, the
remaining provisions of this Agreement shall remain in full force and effect to
the fullest extent permitted by law.

 

  (F)   Entirety of Agreement. This Agreement constitutes the entire agreement
between the Company and the Executive relating to the subject matter hereof. Any
compensation or benefits to which the Executive is entitled under this Agreement
shall be provided based solely upon its terms, without regard to any materials
used in the preparation or consideration of this Agreement, including any
summary of terms or estimate of amounts relating to this Agreement.

 

  (G)   Conflict of Law. The validity, interpretation, performance, and
enforcement of this Agreement shall be governed by the laws of the State of New
York, without giving effect to the principles of conflict of laws thereof.

 

  (H)   Confidentiality. The parties will treat the terms of this Agreement as
confidential.

 

  (I)   Availability. The Executive will make herself available, upon request by
the Company, in connection with any proceeding, legal or regulatory, as a
witness on behalf of the Company. The Company will pay all reasonable expenses
in connection with provision.

 

  (J)   Non-Waiver of Breach. No action or inaction by the Company shall be
deemed in law or equity, to be a waiver of any breach of this Agreement by the
Executive.

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

MONY LIFE INSURANCE COMPANY

By:

 

 

--------------------------------------------------------------------------------

   

Samuel J. Foti

   

President

   

 

--------------------------------------------------------------------------------

 

9